Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 2, 1987, which revoked defendant’s sentence of five years’ probation, previously imposed upon a February 18, 1987 judgment convicting him upon a plea of guilty of attempted criminal sale of a controlled substance in the third degree, and resentenced him to a term of imprisonment of from 3 Vs to 10 years, is unanimously affirmed.
There is no basis upon which to disturb the hearing court’s crediting of the probation officer’s testimony that defendant attempted to bribe her, threatened her, and was consistently late and did not appear for appointments. That testimony, along with the evidence of defendant’s multiple arrests, established that defendant violated the terms of his sentence of probation and constituted the necessary preponderance of evidence needed to sustain the court’s finding pursuant to CPL 410.70 (3). Concur—Carro, J. P., Kassal, Ellerin, Wallach and Rubin, JJ.